Exhibit 10.21

 

AGREEMENT FOR PURCHASE OF AGENCY ASSETS

THIS AGREEMENT MADE this 11th day of April, 2006 (the “Agreement”) by and
between InsWeb Insurance Services, Inc., and Goldrush Insurance Services, Inc.,
both corporations of Gold River, California, collectively hereinafter referred
to as “Seller,” and Brooke Franchise Corporation, a corporation of Overland
Park, Kansas, hereinafter referred to as “Purchaser.”

DEFINITIONS

For purposes of this Agreement, the following terms shall have the following
meanings unless the context clearly requires otherwise:

Agency Assets.  Agency Assets shall have the meaning set forth in paragraph 1 of
this Agreement.  Agency Assets shall specifically exclude: a) the Seller’s
operations related to the sale of life and health insurance and annuities, and
b) Seller’s parent company’s lead generation/lead distribution operations and
assets.

Company.  A company issuing, brokering, selling or making a market for Policies.

Insurance Services.  Insurance services include but are not limited to the sale,
renewal, service or delivery of property casualty insurance policies, insurance
brokering services, insurance customer services, risk management services and
insurance related consulting or advisory services in connection with Policies.
 Insurance Services shall exclude life insurance, health insurance and annuity
related services.

Person.  Any individual, sole proprietorship, partnership, joint venture, trust,
unincorporated organization, association, corporation, limited liability
company, institution or other entity.

Policies.  Any and all property and casualty Insurance Services, policies,
coverages or products bindably quoted, sold, renewed, serviced or delivered
through Seller to any Person.   Policies shall specifically exclude life
insurance, health insurance and annuity services, policies, coverages and
products.

Now, therefore, in consideration of the mutual promises, covenants, and
agreements set forth hereinafter, the Seller does hereby agree to sell and the
Purchaser does hereby agree to purchase the Agency Assets hereinafter described
on the terms and conditions set forth as follows:

TERMS AND CONDITIONS

1.  Subject Matter of the Agreement.  Seller hereby agrees to sell, transfer,
assign and convey unto the Purchaser all of Seller’s right, title and interest
in and to the Policies.  Such sale shall include: the “book of business”
associated with the Policies which includes but is not limited to: all customer
accounts associated with all Policies; goodwill associated with all Policies;
all electronic and paper customer lists, whether past, current or prospective
customers associated with the Policies; all electronic and paper customer files,
whether past, current or prospective customers associated with the Policies; all
customer renewals associated with the Policies; all electronic and paper
customer records, whether past, current or prospective customers associated with
the Policies;  and all other intangible assets associated with the Policies.
 Such sale shall also include all office equipment and other personal property
specifically identified on the listing attached hereto as Exhibit C.  All assets
shall be conveyed unto Purchaser, free and clear of any claims, liens and
encumbrances whatever.   The assets described in this paragraph shall be
collectively referred to as the “Agency Assets.”

2.  Purchase Price.  (a) In consideration of the sale of the above described
Agency Assets, the Purchaser agrees to pay the total sum of Two Million Fifty
Thousand and No/100 Dollars ($2,050,000) in the following manner:

(b) The sum of Thirty Thousand and No/100 Dollars ($30,000) as earnest money,
the receipt of which is hereby acknowledged.

(c) The sum of One Million Eight Hundred Twenty Thousand and No/100 Dollars
($1,820,000) shall be paid to Seller on the date of closing.

(d) The balance of the purchase price in the amount of Two Hundred Thousand and
No/100 Dollars ($200,000) shall be paid in one (1) installment of Two Hundred
Thousand and No/100 Dollars ($200,000) which shall be due one hundred and twenty
(120) days after the closing of this Agreement.

(e) The total purchase price described in paragraph 2(A) (the “Total Purchase
Price”) shall be reduced by $200,000 if during the four month period immediately
following closing, Seller does not fulfill its obligations to transfer the
Agency Assets to Purchaser


--------------------------------------------------------------------------------


 

such as send (or provide to Purchaser to send) the transfer letters in the form
attached hereto as Exhibit B to Companies, send follow-up letters at Purchaser’s
request, sign such other forms or letters required to effect the transfer,
and/or request Companies to discontinue direct deposit of property and casualty
commissions to Seller’s accounts and sign all forms necessary to effect such
discontinuance.

3. Conveyance of Title and Delivery of Property.   (a) Seller shall convey title
to the above described Agency Assets by a Bill of Sale which shall be executed,
acknowledged, and delivered to the Purchaser on the closing date of this
Agreement, free of all liens and encumbrances whatever.  The bill of sale shall
be in the form attached hereto as Exhibit A and made a part hereof by reference.

(b) Seller shall transfer to Purchaser all Policies that are a part of the book
of business sold pursuant to this Agreement by executing and delivering Transfer
Letters (hereinafter the “Transfer Letters”)  to the Purchaser or the Companies
on the closing date of this agreement.  The Transfer Letters shall be in the
form attached hereto as Exhibit B with Seller’s original signatures for each
such Transfer Letters.  Seller furthermore agrees to sign any additional forms
or letters which may be required to transfer said Policies or any other Agency
Assets set forth in paragraph 1 of this Agreement.

(c) Seller shall deliver to Purchaser on the closing date of this Agreement the
entire contents of all paper and electronic files for all of Seller’s past,
current and prospective customers associated with the Policies. Delivery shall
be at Seller’s expense and shall be by a courier the parties mutually agree will
provide acceptable security and deliverance assurances. Seller shall also
deliver to Purchaser, in electronic and paper format, a book of business report
for the Policies by expiration date.  Electronic files may be made available in
electronic text format using comma separated values or in paper format by
printing customer lists, customer data, customer notes, customer accounting,
customer history, Policy expiration lists, Policy notes, Policy accounting,
Policy history, claims notes and other records which are stored in Seller’s
electronic files.  Seller agrees that Seller will arrange to have all Policy
data irretrievably deleted from its electronic storage units (such as computers,
servers, management systems, backup drives), unless such Policy data resides on
computer equipment that is transferred to Purchaser under this agreement.

4. Closing.  Closing of this sale shall occur on April 28, 2006, and shall be
effective on such date (hereinafter the “closing date”), unless another date is
agreed upon in writing by the parties.

5. Effective Date of Transfer of Business and Obligations.  (a) All of the
Agency Assets conveyed under the terms of this Agreement shall be transferred as
of the closing date.  Purchaser shall be entitled to all commissions for
Policies and other positive statement balances associated with Policies
(whenever and by whomever written) which are received on or after the closing
date and/or reported on Company commission statements received on or after April
15, 2006.  Furthermore, Purchaser shall be entitled to all Policy fees
(including but not limited to all copy fees, administrative fees, broker fees,
specialty fees, MVR fees, etc.) and any bonuses as more fully described in
paragraph 5(f), for all Policies (whenever and by whomever written) which are
received by Seller or Purchaser from any Person on or after April 15, 2006.  If
Purchaser becomes aware of any commissions paid to Seller but otherwise owed to
Purchaser as described above, Purchaser may offset any amounts due Seller
pursuant to paragraph 2(d), if any, plus interest at the maximum rate allowable
by law (not to exceed 18% per annum) or Purchaser may demand reimbursement from
Seller, in which case Seller agrees to fully and promptly reimburse Purchaser.

(b) Seller shall be liable for all debts, premiums, statement balances reflected
on Company statements dated prior to the closing date, and other obligations
incurred prior to the closing date.  Seller acknowledges that the value of the
assets sold pursuant to this Agreement is diminished if Seller does not promptly
pay its obligations to Customers, and/or Companies including without limitation,
the net policy premiums (or return premiums) on Policies written (or cancelled)
prior to the closing date.  As such, if Purchaser becomes aware that any such
agency related expenses are not paid when due, then Purchaser may elect, but is
not obligated, to pay any such amounts on behalf of Seller, in which event, at
Purchaser’s sole option, Purchaser may offset any amounts due Seller pursuant to
paragraph 2(d), if any, plus interest at the maximum rate allowable by law (not
to exceed 18% per annum) or Purchaser may demand reimbursement from Seller, in
which case Seller agrees to fully and promptly reimburse Purchaser.

(c) Seller agrees that in the event there are outstanding debts, premiums,
return premiums, statement balances and/or other obligations on Policies written
prior to the closing date, Purchaser, at its sole discretion, may offset any
amounts collected pursuant to this paragraph 5(c) from amounts owed to Seller
pursuant to this paragraph 5(c).  In the event such amounts collected are
insufficient to satisfy any outstanding debts, premiums, return premiums,
statement balances and/or other obligations on Policies, at Purchaser’s sole
option, Purchaser may offset any remaining amounts due Seller pursuant to
paragraph 2(d), if any, plus interest at the maximum rate allowable by law (not
to exceed 18% per annum) or Purchaser may demand reimbursement from Seller, in
which case Seller agrees to fully and promptly reimburse Purchaser.


--------------------------------------------------------------------------------


 

(d) After the closing date Seller shall not be responsible for payment to
Purchaser of commissions on any reduction of premiums which result from policy
cancellations, policy endorsements or policy audits for Policies and which are
reflected on any Company statement dated after the closing date.  After the
closing date, Seller shall be responsible for any additional amounts due
Customer, Companies or other Persons which result from policy cancellations,
policy endorsements, or policy audits for Policies and which are reflected on
any Company statement dated prior to (or first recorded on Company statements
dated prior to) the closing date.  Correspondingly, after the closing date,
Purchaser shall not be responsible for payment to Seller of commissions on any
additional premiums which result from Policy endorsements or Policy audits for
Policies and which are reflected on any Company statement dated after the
closing date. After the closing date, Purchaser shall be responsible for any
additional amounts due Customer or Companies which result from policy
cancellations, policy endorsements, or policy audits for Policies and which are
reflected on any Company statement dated after the closing date; provided such
additional amounts were not first reflected on Company statements dated prior to
the closing date.  Notwithstanding any other provision of this Agreement, Seller
shall be responsible for any and all amounts due Companies or other Persons
which result from policy cancellations, policy endorsements, policy audits, or
any other Policy related activity arising out of or in connection with Policies
originally written by Seller through any Company that is subject to
receivership, rehabilitation, or liquidation as of the closing date, regardless
of the time that such charges are invoiced or appear on any Company or agent
statement.

(e) Seller shall remit to Purchaser on the closing date any funds received by
Seller for Policies written on or subsequent to the closing date.

(f) Purchaser shall be entitled to all profit sharing commissions, bonus
commissions, performance compensation, prizes and trips, advertising allowances
or override commissions received by Seller or Purchaser on or after the closing
date associated with the Agency Assets.

6.  Hold Harmless Guaranty.   (a) Seller hereby agrees and promises to
indemnify, defend and hold Purchaser harmless for any and all liability that may
arise by reason of Seller’s or Seller’s owner’s, directors, officers, employees
and independent contractors negligence or failure to renew, issue or otherwise
service any Policy prior to the date of closing, it being agreed that any
liability for such errors and omissions in the transaction of business shall
vest solely with Seller.  Further, Seller hereby agrees and promises to
indemnify, defend and hold Purchaser harmless from and against any and all
claims made by any Person for Seller’s, Seller’s owners, directors, officers,
employees and independent contractors actions and/or inactions prior to the
closing date, including but not limited to any claim from a broker/listing agent
claiming a fee for the sale of the Agency Assets that are the subject matter
hereof.

(b) Purchaser hereby agrees and promises to hold Seller harmless for any and all
liability that may arise by reason of Purchaser’s or Purchaser’s owner’s,
directors, officers, employees and independent contractors negligence or failure
to renew, issue or otherwise service any Policy after the date of closing, it
being agreed that any liability for such errors and omissions in the transaction
of business shall vest solely with Purchaser.

7.  Contingencies. (i) This Agreement is subject to Purchaser’s due diligence
including verification of Seller’s information set forth in the Seller’s Survey
previously submitted to Purchaser, a copy of which is attached hereto as Exhibit
G.  (ii) This Agreement is further contingent upon Seller obtaining and
providing to Purchaser a form of the non disclosure agreement applicable to
Seller’s licensed personnel, producers, customer service representatives and
employees.  Seller does hereby covenant and agree to enforce such agreements for
the continued benefit of Purchaser.  However, Seller agrees that Purchaser, at
its option, shall have the right to enforce such agreements, but is not required
to do so.  (iii) Finally, this Agreement is contingent upon there being no
material adverse change in the manner of operation of Seller’s business, no
material adverse change in the acquired assets, Seller’s full compliance with
all applicable transfer rules and obligations, if any, under State or Federal
law, and there being no suit, action, or other proceeding threatened or
instituted to restrain, enjoin, or otherwise prevent the consummation of this
Agreement or the contemplated transactions.

8.  Covenants of Seller.  (a) Seller does, hereby, covenant and agree that its
owners, directors, officers and employees will, at all times, on and after the
closing date, assist and cooperate with Purchaser in transferring to Purchaser
all Policies.  Further, Seller does, hereby, covenant and agree that its owners,
directors, officers and employees will, to the extent possible and at all times,
on and after the closing date, assist and cooperate with Purchaser in the
transition or transfer of the Agency Assets.

(b) Seller, its parent company and affiliated companies (collectively for the
purposes of this paragraph 8(b), “Seller”) agree that they will not engage
directly or indirectly in the business of selling  property and casualty
policies in or within the states where there are Policies for a period of two
(2) years from and after the closing date.  Seller further agrees that for a
period of five (5) years from and after the closing date, it will not directly
or indirectly solicit or write property and casualty insurance policies for


--------------------------------------------------------------------------------


 

any customers that have Policies sold pursuant to this Agreement and will not
directly or indirectly attempt to divert any customer that has a Policy sold
pursuant to this Agreement from continuing to do business with Purchaser.  In
addition, Seller agrees not to make any disparaging statements about Purchaser,
its assigns or the Agency Assets.  Seller agrees not to provide any customer
lists, customer records, customer files, customer renewal or expiration lists,
or other confidential information regarding the Policies sold pursuant to this
Agreement to any Person without Purchaser’s prior written consent.  The parties
acknowledge and agree that the period associated with any of the restrictive
covenants contained in this paragraph 8(b) shall be suspended during any period
of violation and/or any period of time required to enforce this covenant by
settlement, mediation, arbitration, litigation, threat of arbitration or threat
of litigation. Moreover, Seller agrees that violation of the covenants set forth
in this paragraph 8(b) will cause Purchaser irreparable harm and Purchaser shall
be entitled to the immediate issuance of a temporary restraining order for any
violations hereof.  The parties also acknowledge that the covenants set forth in
this paragraph 8(b) are material to this agreement, that the covenants contained
in this paragraph 8(b) are reasonable and necessary, and that Seller has
received sufficient and adequate consideration for same.  Notwithstanding any
provision of this paragraph 8(b), Seller shall not be prohibited from conducting
its life insurance, health insurance and annuity agency business.  Furthermore,
Purchaser acknowledges that customers who own Policies may contact and request
quotes through Seller’s internet based quotation system, that Seller will not
screen or block customers who have Policies from requesting quotes, and that
Seller may sell to third parties leads generated through quotes requested by
customers who own Policies.  Notwithstanding any other provision of this
Agreement, Seller’s internet lead generation/distribution system shall not be
deemed indirect solicitation or writing of customers and Seller shall not be
prohibited from conducting its lead generation and distribution business in any
state so long as such business is conducted in the ordinary course and Seller
does not distribute, sell or provide in whole or in part the list of Policies to
any Person.

 

(c) Seller does hereby covenant and agree to deliver to Purchaser all evidence
of ownership and origin of all Agency Assets.

(d) Seller does hereby covenant and agree to enforce, for the continued benefit
of Purchaser, all non disclosure agreements pertaining to the Policies or
related information between Seller and its owners, producers, directors,
officers, independent contractors and employees.

(e) From the date hereof and continuing through the closing date, described as
the “Interim Period”, Seller shall not transfer, remove or sell or contract to
transfer, remove or sell any Agency Assets.  During the Interim Period, Seller
shall promptly notify Purchaser of any change in agency operations which might
have a material adverse effect on the Agency Assets.

(f) The Seller covenants, warrants and represents that it will disclose to
Purchaser prior to the closing date all Companies that direct deposit (or
otherwise deliver) commissions into any of Seller’s accounts.  Seller hereby
covenants and agrees that if Companies, continue on or after the closing date to
directly deposit or deliver checks to Seller for commissions due Purchaser
pursuant to this Agreement, Seller will immediately notify Purchaser that said
commissions were deposited into Seller’s account (or otherwise delivered to
Seller) and will forward said commissions on to Purchaser within five (5)
business days of such deposit or delivery.  Seller agrees that if its fails to
abide by the terms of this paragraph 8(f), Purchaser has the authority to
decrease amounts due Seller, if any, pursuant to paragraph 2(d) or any other
provision of this Agreement, plus interest at the maximum rate allowable by law
(not to exceed 18% per annum), and further has the right to pursue any and all
other remedies available to it.

(g)  The Seller covenants, warrants and represents that there are no creditors
and/or lienholders with a claim against the Agency Assets.  Purchaser
acknowledges the existence of a putative claim against Seller captioned Amy Ann
Healy v. Leader Insurance Company, et al Allegheny County, Pennsylvania No. GD
04-8624. Seller hereby covenants and agrees that if any creditors and/or
lienholders (including but without limitation Amy Ann Healy) make a claim
against Purchaser or any Agency Assets that are the subject matter of this
Agreement, Seller and its parent company shall satisfy such claims in full, to
the satisfaction of such creditors and/or lienholders and to the satisfaction of
Purchaser, it being agreed that Seller and its parent company agree to
indemnify, defend and hold Purchaser harmless from and against any such
creditors’ and/or lienholders’ claims, liens and/or other encumbrances.

9.  Warranties and Representations of the Purchaser.  The Purchaser warrants and
represents that it is a corporation, duly organized, existing and in good
standing under the laws of the State of Missouri. Purchaser warrants and
represents that it has taken all necessary corporate action, including, but not
limited to, binding resolutions of all of its directors to enter into this
agreement and to carry out the terms and conditions thereof.

10.  Warranties and Representations of the Sellers.  (a) If Seller is a
corporation duly organized, existing and in good standing under the laws of the
State of California and Seller warrants and represents that it has taken all
necessary action and has the


--------------------------------------------------------------------------------


 

requisite authority, including, but not limited to, binding resolutions/actions
of all of its directors and shareholders/members to enter into this Agreement
and to carry out the terms and conditions thereof.

(b) The Seller warrants and represents that it has received sales commissions in
connection with the Policies, excluding

(i)                   profit sharing commissions,

(ii)                vested producer commissions,

(iii)             life and/or health insurance commissions,

(iv)            policy fees, and

(v)     brokered policies commissions (which shall not be interpreted to include
Policies written through Goldrush Insurance Services, Inc.), of at least One
Million Five Hundred Thirty-nine Thousand Seven Hundred and No/100 Dollars
($1,539,700), for the twelve (12) month period ending February 28, 2006.  This
figure represents the amount Seller has booked in their financial statements for
the period of March 1, 2005 to February 28, 2006 in accordance with GAAP. The
Seller warrants and represents that, in connection with the Policies, it has
received policy fees (which for the purposes of this Agreement shall be deemed
to include but not be limited to all copy fees, administrative fees, consulting
fees, broker fees, specialty fees, MVR fees, application fees, etc.) of at least
Zero and No/100 Dollars ($0000), for the twelve (12) month period ending
February 28, 2006.  The Seller warrants and represents that it has provided (or
will provide by April 17, 2006) accurate and complete third party documents
containing commissions information and that an affidavit, a copy of which is
attached hereto as Exhibit D, has been executed (or will be executed
simultaneously at the time such third party documentation is provided) and
attached to said documents.  The Seller further warrants and represents that it
has provided (or will provide by April 17, 2006) accurate and complete
documentation requested by Purchaser with regard to such policy fees
represented.  Furthermore, prior to closing Seller agrees to notify Purchaser
immediately if it becomes aware of any circumstances which would reduce the
amounts warranted or represented in this paragraph 10(b) or would make the
documents provided with Exhibit D unreliable for forecasting future commissions,
including without limitation: (a) the actual or pending cancellation or non
renewal of any Policies, (b) Company changes in underwriting, organization,
premiums or management, (c) the actual, pending or threatened Company contract
cancellation, whether written or verbal, or (d) regulatory changes.

(c) The Seller warrants and represents that it is the sole and legitimate owner
of the Agency Assets to be purchased and sold pursuant to this Agreement.

(d) The Seller warrants and represents that it currently has an errors and
omissions insurance policy in force and that such policy will remain in force
for a period of three (3) years from and after the closing date to provide
continuing errors and omissions insurance coverages or that a “tail” policy will
be or has been purchased (on or before the closing date) which provides for
continuing errors and omissions insurance coverages for a period of three (3)
years.  In either case, Seller will provide Purchaser with proof of such
coverage on the closing date and annually thereafter.

(e) The Seller warrants and represents that all of its licensed producers and
representatives are/have been employees and that it does not have (and has not
had during the preceding twelve (12) months) agreements with employees other
than non disclosure agreements signed by employees for the benefit of and to
protect Seller.

(f) The Seller warrants and represents that it has fully and accurately
disclosed to Purchaser in writing in the form attached hereto as Exhibit F:  all
trade names Seller currently uses or has used; all locations at or from which
Seller conducts or has conducted agency business; all websites and email
addresses; all telephone and telefax numbers; Seller’s chief executive office if
Seller conducts business at more than one location;  names of prior owners of
any of the Agency Assets;  and the location of Agency Assets for preceding five
(5) years.

(g) The Seller warrants and represents that it has fully and accurately
disclosed to Purchaser all information elicited by the Seller’s Survey attached
hereto as Exhibit G.

(h)  Some jurisdictions have adopted bulk transfer laws requiring that Seller’s
creditors be given advance notice of an asset sale.  Failure to comply with the
bulk transfer requirements can result in the transfer being ineffective with
respect to the Seller’s creditors, leaving them in a position to recover against
the assets purchased by the Purchaser.  Seller and Seller’s parent company agree
to fully defend, indemnify and hold Purchaser harmless from and against such
creditors’ claims.


--------------------------------------------------------------------------------


 

(i)  The Seller warrants and represents that Seller has paid or will pay on or
prior to the closing date all debts, premiums, claims, statement balances and
obligations on Policies, whether to Companies, policy holders, or otherwise,
written prior to the closing date.

11.  Use of Names and PO Box and Telephone Number. As a result of the sale
contemplated herein, the Purchaser shall on and after the date of closing be
entitled to the use of the Seller’s Name (“InsWeb Insurance Services” and
“Goldrush Insurance Services”) for transitional purposes.  Transitional purposes
shall include use of Seller’s Name in electronic and paper customer
notifications of the transfer, electronic and paper Company notifications of the
transfer, and electronic and paper public announcements; provided that all
materials using Seller’s Names shall be approved by InsWeb Corporation prior to
dissemination, which approval shall not be unreasonably withheld or delayed. 
Furthermore, Purchaser’s use of Seller’s Names for transitional purposes shall
not imply or state that Seller has endorsed the message, that Seller is the
sender, or that Purchaser is the owner of Seller’s Name.  For a period of two
(2) years following the closing date, the Seller shall not use or authorize
anyone else to use Seller’s Names in connection with a property and casualty
insurance agency operation.  Purchaser shall acquire all rights to the telephone
listings, telephone numbers, telefax numbers, email addresses, websites, and
post office boxes listed on Exhibit F.

12.  Security Interest.  (a) To secure the payment of the sums described in
paragraph 2(d) hereof, Purchaser hereby grants to Seller a security interest in
and to the Agency Assets, as of the closing date, which are purchased from
Seller pursuant to this Agreement.  Such security interest shall be subordinate
to any security interest granted by Purchaser to the lender financing
Purchaser’s acquisition of the Agency Assets.  (b) The Purchaser agrees to
deliver to the Sellers a UCC-1 financing statement evidencing said security
interest in form suitable for filing upon request from Seller.

13.  Default.   (a) Time is of the essence of this Agreement. Purchaser agrees
that Purchaser shall complete its inspection pursuant to paragraph 7(i) within
five (5) business days of receipt of information from Seller reasonably
necessary to conduct Purchaser’s due diligence inspection (the “Inspection Cut
Off Date”).  If Purchaser is dissatisfied with the inspection described in
paragraph 7(i), Purchaser shall notify Seller of its dissatisfaction on or
before the close of business on the Inspection Cut Off Date, and this Agreement
may, at option of the Purchaser, become null and void, and Purchaser shall be
entitled to the return of all earnest money payments and all parties shall
thereupon be released from any further liability under this Agreement.  If
Purchaser does not notify Seller of Purchaser’s dissatisfaction on or before the
Inspection Cut Off Date, the earnest money deposit paid by Purchaser pursuant to
paragraph 2(b) shall become non refundable and in the event that the Purchaser
shall fail to pay the amount due on the date of closing as described in
paragraph 2(c) hereof, then this Agreement shall immediately become null and
void and the Seller shall be entitled to retain the earnest money described in
paragraph 2(b) hereof as liquidated damages.  Notwithstanding the other
provisions of this paragraph 13(a), in the event either contingency set forth in
paragraph 7(ii) or (iii) is not met, this Agreement may, at option of the
Purchaser become null and void and Purchaser shall be entitled to this return of
all earnest money payment and all parties shall thereupon be released from any
further liability.

(b) In the event that the Purchaser shall fail to make any of the installment
payments described in paragraph 2(d) hereof within five (5) days of the payment
due date, Seller, or their authorized agents, shall give written notice of such
default to the Purchaser at the address shown hereinafter.  In the event
Purchaser fails to cure its default within ten (10) days of receipt of written
notice, then the Seller shall be entitled to interest at the maximum rate
allowable by law (not to exceed 18% per annum), and further has the right to
pursue any and all other legal remedies available to it.

14. Assignment of Purchaser’s Interest. It is agreed that Purchaser has the
unconditional right to assign or transfer any or all of Purchaser’s rights and
obligations obtained or incurred pursuant to this agreement to a qualified
assignee or purchaser capable and having financial resources to honor all
commitments contained herein, as may be determined by Purchaser.  In the event
of any such assignment or transfer, Purchaser hereby guaranties all payments due
Seller under the terms of this Agreement.

15. Miscellaneous Agreements of the Parties.  (a) The Purchaser shall not assume
any of Seller’s obligations with regards to employees, producers, independent
contractors, lessors (real or personal property, equipment or otherwise),
vendors, suppliers, advertisers or utility companies. (b) Seller and Seller’s
parent company acknowledge that Purchaser shall make public statements regarding
the acquisition of the Agency Assets and consent to a press release and other
public statements by Purchaser regarding the acquisition by Purchaser of the
Agency Assets; provided however, all public statements or press releases by
Purchaser shall b approved by InsWeb Corporation prior to their dissemination,
which approval shall not be unreasonably withheld or delayed..

16. Entire Agreement.  (a) This Agreement contains all of the terms and
conditions of agreement between the parties hereto relative to the subject
matter hereof, and no other agreement relative thereto between them, whether
past, present or future, shall be valid unless the same is reduced to writing
and signed by each of the parties.


--------------------------------------------------------------------------------


 

(b) Upon execution of this Agreement, any confidentiality agreement previously
signed by Purchaser, if any, is no longer valid and no longer enforceable;
provided however, Purchaser shall continue to maintain the confidentiality
required by this Agreement.

(c) The parties agree that the following listed exhibits are an integral part of
this agreement.  The parties acknowledge that Exhibit B, Exhibit C, Exhibit E,
and Exhibit F are fully executed original documents.  The parties further
acknowledge that Exhibit D and Exhibit G are copies of fully executed original
documents.

Exhibit A-       Bill of Sale

Exhibit B-         Transfer Letter(s)

Exhibit C-         Listing of Office Equipment and Other Personal Property

Exhibit D-        Affidavit

Exhibit E-          List of Agreements

Exhibit F-          Disclosure of Trade Names, etc.

Exhibit G-         Seller’s Survey

(d)  This Agreement may be delivered electronically and may be executed in two
or more counterparts, each of which shall be deemed an original, and all of
which when taken together shall constitute one and the same agreement.

17.  Amendments.  This Agreement may not be modified, revised, altered, added
to, or extended in any manner, or superseded other than by an instrument in
writing signed by all the parties hereto.  No waiver of any provision hereof
shall be effective unless agreed to in writing by all parties hereto.  Any
modification or waiver shall only be effective for the specific instance and for
the specific purpose for which given.

18.  Failure to Enforce, Not Waiver.  The failure by either party to enforce any
provision of this Agreement shall not be in any way construed as a waiver of any
such provision nor prevent such party thereafter from enforcing each and every
other provision of this Agreement.

19.  Invalidity or Non-enforceability.  The invalidity or non-enforceability of
any particular provision of this Agreement shall not affect the other provisions
hereof, and this Agreement shall be construed in all respects as if such invalid
or unenforceable provisions were omitted.  However, if it is determined that the
non compete or non solicit provisions set forth in paragraph 8(b) are not
enforceable for any reason (including but not limited to being unenforceable for
the full stated period of time or the stated geographic region), such non
compete or non solicit provisions shall not be stricken, but shall be reformed
to the extent required to be enforceable under and comply with applicable law
and as reformed shall be fully enforceable.

20.  Governing Law.  This Agreement shall be construed and governed by the laws
of the State of Kansas.  Subject to paragraphs 24 and 25, at the option of
Purchaser, jurisdiction and venue for any dispute arising under or in relation
to this Agreement will lie only in the State of Kansas with the Phillips County
District Court, or the U.S. District Court having jurisdiction over Phillips
County in the State of Kansas.  The locale for any arbitration shall be the
American Arbitration Association hearing office in Kansas City Missouri. In the
event that an arbitration action, lawsuit, administrative proceeding or
litigation is brought with respect to this Agreement, the prevailing party shall
be entitled to be reimbursed for, and/or have judgment entered with respect to,
all of its costs and expenses, including reasonable attorney’s fees’ and legal
expenses.

21.  Notices.  Notices which may be required to be sent by Seller or Purchaser
in accordance with this Agreement shall be sent to the address set forth below
or such other address as may be designated by such party provided notice of such
change in address has been given to the other party.  Notices shall be deemed
effective if in writing, and delivered by hand or mailed by United States Mail,
postage prepaid, mailed by certified mail, with return receipt requested, or
mailed by express courier with date of receipt confirmed.  The effective date of
notice shall be the day of delivery by hand; if mailed by regular mail, four
business days following the mailing thereof; and, if by certified mail or
express courier, the date of receipt thereof:

Seller Address:

Purchaser Address:

InsWeb Insurance Services, Inc.

Brooke Franchise Corporation

Goldrush Insurance Services, Inc.

Attn: Shawn Lowry

11290 Pyrites Way

10950 Grandview Drive, Ste 500

Gold River CA 95670

Overland Park, KS 66210

Attn: General Counsel

 

 


--------------------------------------------------------------------------------


 

22. Binding Effect. This agreement executed in triplicate shall be binding upon
each of the parties hereto, their heirs, administrators, successors and
assigns.  The use of the masculine shall include the feminine, and the use of
the singular shall include the plural.

23.  Timeliness.  Timeliness and punctuality are essential elements of this
Agreement.

24.  Mediation.  Any issue, claim or dispute that may arise out of or in
connection with this Agreement (including any exhibits, addenda or other
document executed in connection herewith) and which Purchaser and Seller are not
able to resolve themselves by negotiation, shall be submitted to mediation in a
manner agreed to by Purchaser and Seller.  Purchaser and Seller agree to use
mediation to attempt to resolve such issue, claim or dispute prior to filing any
arbitration action, lawsuits, complaints, charges or claims.  Purchaser and
Seller will select an independent mediator agreeable to both parties.  The
mediator will communicate with the parties to arrange and convene the mediation
process that will be most efficient, convenient and effective for both parties. 
The costs of the mediation and fees of the mediator will be borne equally by
Purchaser and Seller.  The parties will cooperate with the mediator in coming to
a reasonable agreement on the mediation arrangements which will include the time
and place for conducting the mediation, who will attend or participate in the
mediation and what information and written material will be exchanged before the
mediation.  The mediation will be conducted at a place agreeable to both
Purchaser and Seller.

25. Arbitration.  Any issue, claim or dispute that may arise out of or in
connection with this Agreement (including any exhibits, addenda or other
document executed in connection herewith) and which Purchaser and Seller are not
able to resolve themselves by mediation, shall be submitted to arbitration
administered by the American Arbitration Association under its Commercial
Arbitration Rules, and judgment on the award rendered by the arbitrator(s) may
be entered in an court having jurisdiction thereof.  Purchaser and Seller agree
to use arbitration to resolve such issue, claim or dispute prior to and in lieu
of filing any lawsuits, complaints, charges or claims.  In the event a
proceeding is brought with respect to this Agreement, the prevailing party shall
be entitled to be reimbursed for and/or have judgment for all of their costs and
expenses, including reasonable attorney’s fees and legal expenses.

26.  Advice of Counsel.  Seller acknowledges and agrees that this Agreement and
all other agreements ancillary hereto have been prepared by Purchaser and
counsel for Purchaser representing its interests and not those of Seller with
respect to the transactions documented by this Agreement and the ancillary
documents.  Seller further acknowledges and agrees that Seller has been provided
the opportunity and encouraged to consult with counsel of Seller’s own choosing
with respect to this Agreement and the ancillary agreements.  Seller
acknowledges that Seller has read all of the provisions of this Agreement and
that each understands such provisions.

SELLER:

PURCHASER:

 

 

/s/ L. ERIC LOEWE

 

/s/ SHAWN LOWRY

Senior Vice President and General Counsel

President

 

 

SELLER:

 

 

 

/s/ L. ERIC LOEWE

 

 

Senior Vice President and General Counsel

 

 


--------------------------------------------------------------------------------


 

AGREEMENT

 

The undersigned agree(s) to and is (are) bound by the covenants set forth in
paragraph 8(b), 8(g) and 10(h) herein and specifically acknowledge that the
covenants contained in said paragraphs are assignable and are reasonable and
necessary and that the undersigned has received ample consideration for same.

INSWEB CORPORATION

/s/ L. ERIC LOEWE

 

Senior Vice President and General Counsel

 


--------------------------------------------------------------------------------


Exhibit A to Agreement for Purchase of Agency Assets

BILL OF SALE

Now on this 28th day of April, 2006, for good and valuable consideration, the
receipt of which is hereby acknowledged, InsWeb Insurance Services, Inc. and
Goldrush Insurance Services, Inc. of Gold River, California, collectively as
Seller, hereby sells, transfers, assigns and conveys unto Brooke Franchise
Corporation, all of Seller’s right, title and interest in and to the Policies. 
Such sale shall include: the “book of business” associated with the Policies
which includes but is not limited to: all customer accounts associated with all
Policies; goodwill associated with all Policies; all electronic and paper
customer lists, whether past, current or prospective customers associated with
the Policies; all electronic and paper customer files, whether past, current or
prospective customers associated with the Policies; all customer renewals
associated with the Policies; all electronic and paper customer records, whether
past, current or prospective customers associated with the Policies; and all
other intangible assets associated with the Policies.  All assets shall be
conveyed unto Purchaser, free and clear of any claims, liens and encumbrances
whatever.   The assets described in this paragraph shall be collectively
referred to as the “Agency Assets.”

All assets are hereby conveyed unto Purchaser, free and clear of any claims,
liens, taxes and encumbrances whatever.

SELLER

Attest: (If incorporated)

 

 

By:

 

 

Name:

 

 

Title:

Secretary

 

 

 

 

SELLER

Attest: (If incorporated)

 

 

By:

 

 

Name:

 

 

Title:

Secretary

 

 

 

 

 

State of

 

 

 

County of

 

 

 

 

        Be it remembered that on this         day of           , 2006, before
me, a Notary Public, in and for the County and State aforesaid, appeared
             and                      who are known to me and who executed the
above and foregoing Bill of Sale.

 

 

 

 

 

 

 

 

 

 



 

 

 

Notary Public

 

 

 

 

My Commission Expires:                                     

 

 

 

 

 


--------------------------------------------------------------------------------


 

 

Exhibit B to Agreement for Purchase of Agency Assets


TRANSFER LETTER

(Date)

ATTENTION:  Agency Licensing / Agency Contracting / Marketing Department /
Underwriting Department / Accounting Department

Re:          Transfer of [InsWeb Insurance Services, Inc.] Policies (Seller’s
Agency Code)

To Whom It May Concern:

Be advised that InsWeb Insurance Services, Inc. of Gold River, California has
sold its property and casualty policies to Brooke Franchise Corporation
effective on April 28, 2006.  Please route this transfer letter to the proper
department so that the agent of record for the policies assigned to InsWeb
Insurance, Inc. will be transferred to Brooke Agency Services Company, LLC.

 The following information about Brooke Agency Services Company, LLC is provided
to expedite the process:

Primary Contact

Voice Phone Number

Fax Phone Number

Email Address

PO Box

 

Street Address

City, State and Zip Code

Tax Identification Number

 

Thank you.

 

 

 

 



By:

 

Title:

 

Brooke Agency Services Company LLC accepts transfer of the referenced policies. 
I have attached a resolution that authorizes me to accept these policies on
behalf of Brooke Agency Services Company LLC and names the individuals who may
transfer these policies or change address on Brooke Agency Services Company’s
behalf in the future.   In addition to effecting the above transfer, we hereby
requests that all current agency bill policies be converted to direct bill and
that all new policies be issued direct bill.  Thank you for your time and
attention to this matter.

 

 



By:

Bryan Whipple

 

Title:

Vice President

 


--------------------------------------------------------------------------------


 

Exhibit C to Agreement for Purchase of Agency Assets

LISTING OF OFFICE EQUIPMENT AND OTHER PERSONAL PROPERTY

1.                     NONE

 

 

The above listing specifically identifies the office equipment and personal
property which are a part of the assets being sold pursuant to our Agreement.

 

 

SELLER:

PURCHASER:

 

 

 

 

 

 

By:

By:

Title:

Title:

 

 

SELLER:

 

 

 

 

 

 

By:

 

Title:

 

 


--------------------------------------------------------------------------------


 

Exhibit D to Agreement for Purchase of Agency Assets


AFFIDAVIT

STATE OF                                   )

COUNTY OF                               )

COMES NOW, the undersigned, having first been duly sworn on oath, states and
alleges as follows:

1.                  The undersigned is sufficiently familiar with insurance
industry accounting processes to understand what documents are required by
Brooke Franchise Corporation to verify commissions from independent sources such
as insurance companies and managing general agents and these documents are
attached.

2.                  The attached documents are originals or copies certified by
the undersigned to be accurate representations of the originals.  The attached
documents are full and complete records and have not been altered.

3.                  The undersigned is not aware of any circumstances which
would make the attached documents unreliable for forecasting future
commissions.  Such circumstances could include (a) the actual or pending
cancellation or non-renewal of policies which are not recorded on the attached
documents; (b) insurance company changes in underwriting, organization, premiums
or management; (c) the actual, pending or threatened Company contract
cancellation, whether written or verbal; or (d) regulatory changes.

4.                  The attached documents include full and complete statements
for the following listing of insurance companies and general agents for the
period of             ,               to            ,             .

Dated:                                

SEE ATTACHED LISTING

The attached documents are originals or certified copies of original documents
necessary for Brooke Franchise Corporation to verify commissions from
independent sources pursuant to paragraph 10(b) of the Agreement and the
undersigned hereby certifies the attached to be accurate originals thereof or
representations of originals.

SELLER:

 

 

 

By:

 

Title:

 

 

 

SELLER:

 

 

 

By:

 

Title:

 

 

 

STATE OF

 

 

COUNTY OF

 

 

 

        Be it remembered that on this           day of            ,
              , before me, a Notary Public, in and for the County and State
aforesaid, appeared                            who is known to me and who
executed the above and foregoing Affidavit.

 

 

 

 

 

 

 

 

 



 

 

 

Notary Public

 

 

 

 

My Commission Expires:                                     

 

 

 

 

 


--------------------------------------------------------------------------------


 

Exhibit E to Agreement for Purchase of Agency Assets

LISTING OF AGREEMENTS

1.         None other than non disclosure agreements signed by all employees in
a form submitted to Purchaser.

The above listing specifically identifies all written and verbal agreements that
Seller currently has, or has had during the past twelve (12) months, with
licensed producers, representatives, agents or other Persons related to Seller’s
Agency Assets.

SELLER

PURCHASER:

 

 

 

 

 

 

By:

By:

Title:

Title:

 

 

SELLER:

 

 

 

 

 

 

By:

 

Title:

 

 


--------------------------------------------------------------------------------


 

Exhibit F to Agreement for Purchase of Agency Assets

LISTING OF TRADE NAMES, ETC.

1.

 

Trade Names:

 

InsWeb Insurance Services

 

 

 

 

Goldrush Insurance Services

 

 

 

 

 

2.

 

Business addresses

 

11290 Pyrites Way

 

 

 

 

Suite 200

 

 

 

 

Gold River, CA 95670

 

 

P.O. Box #s:

 

P.O.Box 580

 

 

 

 

Gold River, CA 95741-0580

3.

 

Websites/Email Addresses:

 

 

 

 

 

 

 

 

 

 

 

 

4.

 

Telephone and telefax numbers:

 

 

 

 

 

 

 

5.

 

Former owners:

 

None

 

 

 

 

 

6.

 

Secondary Locations:

 

None

 

 

 

 

 

7.

 

Former Locations:

 

None

 

 

 

 

 

8.

 

 

 

 

 

Seller warrants and represents the above listing specifically identifies all
trade names Seller currently uses or has used; all locations at or from which
Seller conducts or has conducted agency business; all websites and email
addresses; all telephone and telefax numbers; Seller’s chief executive office if
Seller conducts business at more than one location; place of individual Seller’s
current and past places of residence (past five (5) years) and the period during
which Seller resided at such place; names of prior owners of any of the Agency
Assets; all sweep accounts and other business related bank accounts; and the
location of Agency Assets for preceding five (5) years.

SELLER:

PURCHASER:

 

 

 

 

 

 

By:

By:

Title:

Title:

 

 

SELLER:

 

 

 

 

 

 

By:

 

Title:

 

 


--------------------------------------------------------------------------------


 

Exhibit G to Agreement for Purchase of Agency Assets

SELLER SURVEY

The attached Sellers Survey is an original or certified copy thereof and is a
true and accurate representation of the information elicited thereby.

SELLER:

 

 

 

 

 

 

By:

 

Title:

 

 

 

SELLER:

 

 

 

 

 

 

By:

 

Title:

 

 

 

State of                                                     )

 

County of                                                 )

 

 

 Be it remembered that on this             day of                     , 200   ,
before me, a Notary Public, in and for the County and State aforesaid, appeared
                                who is known to me and who executed the attached
Seller Survey.

 

 

 

 

 

 

 

 

 



 

 

 

Notary Public

 

 

 

 

My Commission Expires:                                     

 

 

 


--------------------------------------------------------------------------------